t c memo united_states tax_court william e levesque petitioner v commissioner of internal revenue respondent docket no filed date william eh levesque pro_se carmino j santaniello for respondent memorandum opinion colvin judge respondent determined a deficiency in petitioner's income_tax of dollar_figure for the issues for decision are whether pension payments of dollar_figure' that petitioner received from his former municipal employer pawtucket rhode island in are excludable from gross_income under sec_1 this amount is rounded to the nearest dollar - - a as amounts received under a worker's compensation act or a statute in the nature of a worker's compensation act we hold that they are not whether the dollar_figure is excluded from income for on the grounds that pawtucket and respondent violated the americans with disabilities act of ada publaw_101_336 104_stat_328 current version pincite u s c sec we hold that it is not whether including the dollar_figure in petitioner's income is unfair discrimination we hold that it is not the parties submitted this case fully stipulated rule section references are to the internal_revenue_code unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure background a petitioner petitioner lived in the city of pawtucket rhode island pawtucket when he filed the petition in this case he was born on date petitioner began employment as a firefighter with pawtucket on date during his career as a firefighter petitioner received several promotions and rose to the rank of lieutenant he was a member of the international association of firefighters local no the union from to date b petitioner's disability pension pawtucket and the union had a collective bargaining agreement that covered date to date the firefighter agreement as a member of the union petitioner was entitled to receive pension benefits under article ii sections to of the pawtucket city code entitled firefighters' and police pension fund section of the pawtucket city code provides that a firefighter may retire after completing years_of_service and receive a regular service pension equal to percent of his or her average highest years' salary firefighters who retire after more than years_of_service may receive an additional retirement benefit under section of the pawtucket city code of percent for each year_of_service over years but not more than an additional years with a maximum retirement benefit of percent the firefighter agreement has identical provisions under section a of the pawtucket city code police officers and firefighters who become totally and permanently disabled may receive disability pensions equal to percent of their highest years' salaries however section b of the pawtucket city code provides that a disability pension received under section a of the pawtucket city code converts to a regular service pension when the employee reaches his or her normal_retirement_date as though he or she had not been disabled thus an employee who becomes disabled after completing years_of_service is not entitled to a q4e- percent disability pension and instead receives a 60-percent pension under section of the pawtucket city code the firefighter agreement has identical provisions petitioner could not work from date to date because of a work-related injury during that time petitioner received his regular wages from pawtucket under the firefighter agreement on date martin e joyce jr joyce pawtucket's director of human resources notified petitioner that he would automatically be placed on a service retirement if he did not return to work by date petitioner never returned to work as a firefighter on date joseph e burns burns pawtucket's acting fire chief wrote a letter to petitioner in which he stated in part you are hereby notified that you have been out injured since on date you will reach months on disability and you have to return to work prior to months of disability or you will be placed on service retirement on date burns wrote a letter to petitioner in which he said on date your months on disability will be exhausted according to the contract agreement between the city of pawtucket and local disability pension benefits only apply to those with under years_of_service because you have over years_of_service with the fire department please contact the human resource department to file for your retirement in accordance with the benefits of your contract - - on date raymond w houle jr pawtucket's director of public safety wrote a letter to whom it may concern in which he stated in accordance with the collective bargaining agreement between the city of pawtucket and local international association of fire fighters article xv sec_3 and section and also the charter of the city of pawtucket specifically the revised ordinances chapter section paragraph b lieutenant william eh levesque is hereby placed on disability retirement on the normal retirement list for fire fighters due to fact that he has been out months on a service connected disability please contact the human resources division to fill out all necessary paperwork in order that it can be processed in a timely manner on date jack rahill rahill pawtucket's director of finance wrote to joyce about petitioner's service retirement rahill stated in part pursuant to c of the ordinance of the city of pawtucket approved and the current bargaining agreement between the city of pawtucket and the i a f f the following figures are submitted for your records to insure accuracy please compare this data with your calculations and notify me as soon as possible of any errors in omission calculations or interpretation rahill calculated petitioner's pension benefits on the basis of the following information on date petitioner had years and months of service as a firefighter pawtucket awarded to petitioner a pension under section of the pawtucket city code equal to percent of his average highest years' salary because he had more than years_of_service when the parties stipulated that petitioner had years and months of service as of date however exhibits 5-e and 7-g show that the correct date is date - - he retired rahill calculated that petitioner's annual pension benefit was dollar_figure dollar_figure x his monthly pension benefit was dollar_figure on date joyce wrote a letter to benefit plan services of state street bank trust co about petitioner's retirement stating mr william e levesque has retired from the city of pawtucket effective date mr levesque is entitled to a partial check in the amount of dollar_figure for the month of september only and all subsequent checks will be for the full pension amount of dollar_figure please forward mr levesgque's pension checks to hunts avenue pawtucket ri mr levesque's monthly pension amount is dollar_figure he will receive a cost of living every september lst of mr levesque has elected to have no federal or state tax deductions from his monthly pension check if you have any questions pertaining to this correspondence please contact this office in petitioner received pension payments from pawtucket totaling dollar_figure that amount equaled percent of his pay from his retirement date to date c petitioner's tax_return petitioner timely filed his federal_income_tax return in which he reported income and deductions for the taxable_year using the cash_receipts_and_disbursements_method of accounting petitioner attached a copy of form 1099-r to his federal_income_tax return it showed that he had received the dollar_figure petitioner did not include any of that amount in his - j- gross_income he attached the following statement to his return compensation received by the taxpayer a firefighter injured in the line of duty and paid as mandated by section of the general laws of rhode island as amended is excluded from gross_income under sec_104 and regulation sec_1 b discussion a exclusion under sec_104 a background respondent determined and contends that petitioner's pension payments of dollar_figure for should be included in income petitioner contends that his pension payments of dollar_figure for are excludable from gross_income under sec_104 we agree with respondent sec_104 provides that gross_income does not include amounts received under worker's compensation acts as compensation_for personal injuries or sickness for benefits to gualify for exclusion under sec_104 the worker's compensation act at issue must restrict benefits to work-related personal injuries or sickness see 760_f2d_466 2d cir affg tcmemo_1984_525 82_tc_630 affd 804_f2d_553 9th cir haar v commissioner t c affd per curiam 709_f2d_1206 8th cir if a statute under which benefits are paid does not restrict benefits to work- related personal injuries or sickness the fact that the claimant was injured on the job or in the line of duty is irrelevant see --- - rutter v commissioner supra green v commissioner tcmemo_1994_264 affd 60_f3d_142 2d cir curmon v commissioner tcmemo_1991_432 disability payments received under a collective bargaining agreement are not excludable under sec_104 see rutter v commissioner supra pincite mcdowell v commissioner tcmemo_1997_500 petitioner bears the burden of proving that respondent's determination is incorrect see rule a 290_us_111 analysis petitioner did not include in income the dollar_figure in pension payments that he received from pawtucket in petitioner contends that the disability payments were in lieu of worker's compensation because he had been injured on the job and forced to retire petitioner contends that he is being penalized for years of dedicated service because he can no longer work because of job-related injuries we disagree those payments were at the regular retirement rate of percent of petitioner's average years' highest salary under section of the pawtucket city code because he had more than years_of_service when he retired his pension payments were not made under a statute in the nature of a worker's compensation act and sec_104 a does not apply section of the pawtucket city code did not provide that petitioner would be paid only if he had work-related injuries thus the pension payments of dollar_figure that were made under section of the pawtucket city code are not in lieu of --- - worker's compensation_for purposes of sec_104 see rutter v commissioner supra green v commissioner supra curmon v commissioner supra in mabry v commissioner tcmemo_1985_328 and wiedmaier v commissioner tcmemo_1984_540 affd 774_f2d_109 6th cir the taxpayers initially received disability payments but were later transferred to a general service pension computed on the basis of the number of years_of_service we held that the benefits became taxable when each taxpayer was transferred to a general pension petitioner did not initially receive percent disability pension payments and so this situation is if anything stronger for respondent than that in mabry v commissioner supra or wiedmaier v commissioner supra in picard v commissioner f 3d ss 9th cir date revg tcmemo_1997_320 the u s court_of_appeals for the ninth circuit held that pension benefits paid to a disabled worker remained excludable under sec_104 where the pension was reduced but the taxpayer was not transferred from a disability pension to a general pension we need not consider the holding of the court_of_appeals in picard because petitioner's pension benefit was paid under the general pension provisions of the pawtucket city code petitioner contends that we should treat his payments as if they were in lieu of worker's compensation because on date the pawtucket city council amended the ordinance to state that disability benefits are in lieu of worker's compensation -- - we rejected a similar argument in mcdowell v commissioner supra in mcdowell a pawtucket firefighter who had been injured on the job in contended that the date amendment retroactively made the pawtucket city ordinance a worker's compensation statute under sec_104 we concluded in mcdowell even if the amendment were to be given retrospective effect it would not cause the ordinance to be a statute in the nature of a worker's compensation act the taxpayer's argument failed in mcdowell where retroactivity of the amendments to pawtucket disability pension ordinances was at issue petitioner's retroactivity argument is even less persuasive here because he was paid under the regular service pension ordinance b americans with disabilities act petitioner contends that the payments of dollar_figure should not be included in income in because he has suffered economic discrimination and that he had decreased purchasing power because of his injuries in violation of ada sec_2 u s c section petitioner contends that pawtucket's and respondent's policies discriminate against disabled persons we disagree petitioner cited no authority that the ada and not the internal_revenue_code controls whether petitioner's pension payments are taxable even if he did petitioner would not be entitled to relief under the ada here ada section u s c section provides the americans with disabilities act of publaw_101_ sec 104_stat_337 current version pincite u s c sec continued subject_to the provisions of this subchapter no qualified_individual with a disability shall by reason of such disability be excluded from participation in or be denied the benefits of the services programs or activities of a public entity or be subjected to discrimination by any such entity to establish that the ada was violated petitioner must show that he was disabled he was denied a public benefit and the denial was by reason of his disability see 86_f3d_193 11th cir petitioner contends that he was denied a public benefit ie the right to exclude income because he is disabled we disagree the pension which pawtucket pays to petitioner under section of the pawtucket city code was not based on disability the ada was not violated because petitioner was not denied a public benefit by reason of his disability more importantly the taxation of his pension benefits is governed by the internal_revenue_code not the ada cc whether treatment of petitioner is discriminatory petitioner contends that respondent's determination is unfair because payments received by other firefighters throughout the country who have been injured on the job have been excluded from income there is no evidence in the record showing how other firefighters were treated or the legal structure of their continued provides the remedies procedures and rights set forth in section 794a of title shall be the remedies procedures and rights this subchapter provides to any person alleging discrimination on the basis of disability in violation of section of this title benefits petitioner cited no authority that anyone whose benefits were structured like his was treated differently than our holding here we conclude that petitioner's discrimination claim lacks merit d conclusion we conclude that the pension payments of dollar_figure that petitioner received in are not excludable from income under sec_104 to reflect the foregoing decision will be entered for respondent
